DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to use inconsistent terminology, possibly as a result of translation, in describing the drainage system which could result in confusion. Claim 1 initially references the waste removed from the cup as “sewage” before switching between the terms ‘sewage’ and ‘drainage’:
a drainage pump which is configured to cause drainage to forcibly flow out to a drainage piping connected to a sewer or a septic tank, while pulverizing solid matters contained in drainage in which the sewage stored in the tank is mixed with the cleaning water directly supplied from the feed water pipe…to generate a back pressure which assists outflow of the drainage flowing out to the drainage pipe
For the purpose of examination claim 1 is being interpreted to require:
‘a drainage pump which is configured to cause the sewage to forcibly flow out to a drainage piping connected to a sewer or a septic tank, while also pulverizing solid matters contained in the sewage’
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the water supply" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the sewer" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008036018 (Hashino) in view of US 5,245,710 (Haselswerdt) and US 2007/0044222 (Hedberg).
	Regarding claim 1, Hashino discloses an automatic excretion disposal device which is configured to automatically perform an excretion disposal of a person to be cared, the device comprising:
	a cup (10) which is attached to a body of the person to be cared to receive excretion (Fig. 9);
	a detection unit (23-1; 23-2) which is configured to detect excretion in the cup;
	a feed water pipe (130/131/704) which is configured to decompress cleaning water from a water supply to a predetermined pressure (water is received from a supply into a holding tank [120] and then is pumped [122] at a predetermined pressure to the cup) and directly supplies the cleaning water, on the basis of a detection result of the detection unit;
	a suction motor (104) which is configured to suck sewage generated when the body and an inside of the cup are cleaned with the cleaning water supplied from the feed water pipe, and to discharge the sewage to outside (705/706/126) of the cup (motor 104 turns fan/blade 102 which generates airflow through the system including suction through passages 705/706);
	a tank (126) which is configured to temporarily store the sewage sucked by the suction motor;

	an air supply pipe which is configured to supply air sucked by the suction motor to the cup (110/111/703).
 	Hashino, however, does not disclose the inclusion of a drainage pump which pulverizes solid matter in the tank and which pumps sewage from the tank through drainage piping to a sewer or septic tank as well as a branch pipe and connector (‘collecting unit’) which connects the air supply pipe to the drainage pipe to supply pressurized air into the drainage pipe to help with the drainage. Hashino also does not disclose the inclusion of a direct connection between the water supply and the holding tank.
	Haselswerdt teaches a toilet (10) comprising a sewage holding tank (30) which receives excretions from the toilet bowl (14). A drainage pump (46) pulverizes solid matter in the sewage and forcibly pumps the sewage through a drainage pipe (58) to a sewer or septic tank (64). Haselswerdt further teaches the inclusion of a pressurized air source (76) which connects to the drainage pipe to supply a positive pressure of air from an air supply pipe (128) to assist in moving the sewage through the drainage pipe and to the waste tank (C3 L4-11).
	It would have been obvious to one of ordinary skill in the art to provide a drainage pump which pulverizes solid matter and moves waste into/through the drainage pipe, as taught by Haselswerdt, to facilitate draining of the tank and to prevent the solid matter from clogging the drainage pipe.
	It also would have been obvious to provide a branch line and connection point (‘collecting unit’) between the air supply pipe and the drainage pipe, as taught by Haselswerdt, to assist in the draining of the tank and draining pipe into a sewer of septic tank and better ensure clogs don’t form in the drainage pipe.

	It would have been obvious to one of ordinary skill in the art to provide a direct connection between the water supply and the waste tank, as taught by Hedberg, to facilitate flushing of sewage out of the tank and/or cleaning of the tank.

	Regarding claim 2, Hashino states that the suction motor is configured to generate a suction inside the cup which sucks air within the cup and from a gap between the cup and the body so as to cause a flow of outside air into the drainage and air system so as to prevent excretion and odor from leaking to outside the cup (filter 105 filters out odor from air sucked from cup, 705 is an air ventilation line for air sucked from cup).

	Regarding claim 3, Hashino states that a drain (128) is provided downstream from the tank on the drainage pipe however it doesn’t explicitly state that the valve is a one-way valve.
	Haselswerdt teaches that a one-way valve (54) is provided downstream of the drainage pump on the drainage pipe.
	It would have been obvious to make the valve on the drainage pipe a one-way valve, as taught by Haselswerdt, to prevent backflow of waste from the sewer/septic tank into the cup assembly and piping. 


	a piping connected to a water supply (annotated figure below, would be required in a home or hospital);

    PNG
    media_image1.png
    501
    448
    media_image1.png
    Greyscale

	a piping connected to the sewer (annotated figure above, would be required in a home or hospital);
	an automatic excretion disposal device which is configured to automatically perform an excretion disposal of a person to be cared, the device comprising:
	a cup (10) which is attached to a body of the person to be cared to receive excretion (Fig. 9);
	a detection unit (23-1; 23-2) which is configured to detect excretion in the cup;
	a feed water pipe (130/131/704) which is configured to decompress cleaning water from a water supply to a predetermined pressure (water is received from a supply into a holding tank [120] and then is pumped [122] at a predetermined pressure to the cup) and directly supplies the cleaning water, on the basis of a detection result of the detection unit;

	a tank (126) which is configured to temporarily store the sewage sucked by the suction motor;
	a drain (128);
	an air supply pipe which is configured to supply air sucked by the suction motor to the cup (110/111/703).
 	Hashino, however, does not disclose the inclusion of a drainage pump which pulverizes solid matter in the tank and which pumps sewage from the tank through drainage piping to a sewer or septic tank as well as a branch pipe and connector (‘collecting unit’) which connects the air supply pipe to the drainage pipe to supply pressurized air into the drainage pipe to help with the drainage. Hashino also does not disclose the inclusion of a direct connection between the water supply and the holding tank.
	Haselswerdt teaches a toilet (10) comprising a sewage holding tank (30) which receives excretions from the toilet bowl (14). A drainage pump (46) pulverizes solid matter in the sewage and forcibly pumps the sewage through a drainage pipe (58) to a sewer or septic tank (64). Haselswerdt further teaches the inclusion of a pressurized air source (76) which connects to the drainage pipe to supply a positive pressure of air from an air supply pipe (128) to assist in moving the sewage through the drainage pipe and to the waste tank (C3 L4-11).
	It would have been obvious to one of ordinary skill in the art to provide a drainage pump which pulverizes solid matter and moves waste into/through the drainage pipe, as taught by 
	It also would have been obvious to provide a branch line and connection point (‘collecting unit’) between the air supply pipe and the drainage pipe, as taught by Haselswerdt, to assist in the draining of the tank and draining pipe into a sewer of septic tank and better ensure clogs don’t form in the drainage pipe.
	Hedberg teaches a portable sanitary device for use by an infirm person comprising a water supply (10), a temporary waste holding tank (7) and a direct connection (27) between the water supply and the waste tank for mixing water supplied directly from the water supply with the waste in the tank.
	It would have been obvious to one of ordinary skill in the art to provide a direct connection between the water supply and the waste tank, as taught by Hedberg, to facilitate flushing of sewage out of the tank and/or cleaning of the tank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0055758 (Marston) teaches a temporary waste holding tank comprising a connection to a water supply for mixing water with the stored sewage.
US 2012/0233761 (Huang) is an excrement receiving and storage system comprising a cup worn by a person.
US 2013/0036544 (Lee) is an apparatus for automatically treating excrement comprising a water source and a waste receiving cup.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754